272 N.W.2d 914 (1978)
In the Matter of the Application for the Discipline of Roger Allen NURNBERGER an Attorney at Law of the State of Minnesota.
No. 48931.
Supreme Court of Minnesota.
December 15, 1978.
R. Walter Bachman, Jr., Administrative Director on Professional Conduct Lawyers Professional Responsibility Board, St. Paul, for appellant.
Roger Allen Nurnberger, pro se.
Considered and decided by the court en banc.
PER CURIAM.
This is a proceeding brought by the Lawyers Professional Responsibility Board for the Discipline of an attorney at law admitted to practice in the State of Minnesota.
Respondent, who practiced as a debt collection attorney, maintained a law firm trust account. During the period from 1974 to 1977, primarily as a result of acute alcoholism, he converted large sums to his personal and business use. During these three years, his average annual volume in the trust account was $750,000. Initially, Respondent returned all withdrawn funds on a monthly basis, but during 1975 he accumulated an improper deficit of $35,000. Notwithstanding the improper withdrawals, Respondent promptly remitted all funds to clients, fully accounted to all clients for funds held on their behalf and, on September 1 and 2, 1977, disclosed to all affected clients his improper previous transfers of trust funds.
He thereafter voluntarily contacted the Lawyers Professional Responsibility Board and candidly disclosed the improper transfers of funds upon which the petition for discipline is based.
In the instant case, unlike In re Application for Discipline of Stearns, 309 Minn. 548, 243 N.W.2d 312 (1976), Respondent has voluntarily undergone inpatient treatment for his alcoholism and continues with weekly outpatient sessions. Under the circumstances, it is the opinion of the court that the attorney be placed upon supervised probation for a period of five years, upon condition that he commit no further violations of the Code of Professional Responsibility, that he continue a program for treatment of alcoholism and abstain from the use of alcohol, and that he maintain all books and records of his office in a manner compliant with the applicable disciplinary rules, to be made immediately available upon request of the Lawyers Professional Responsibility Board.
Probation in accordance with this opinion ordered.